ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12, is objected to because of the following,
Claim 12 recites the following,
The method of claim 11, wherein……………..“the treatment process is a threshold voltage tuning process”.
The specification of the instant application does not provide this limitation in the disclosure.  Also, the parent application i.e., 15/689,172 does not teach or support this limitation.  The present application i.e., 17/114,070 is filed as the divisional of 15/689,172, and is not filed as a continuation-in-part.  This application (17/114,070) repeats a substantial portion of prior Application No. 15/689,172, filed 08/29/2017, and adds and claims additional disclosure not presented in the prior application.  Since this application names an inventor or inventors named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.  Applicant is required to either cancel the new matter in the reply to this Office Action or change the status i.e., from divisional to a continuation-in-part of 15/689,172.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 7,927,945 (hereinafter referred to as Lee).
Lee, in col 2, lines 55-67, discloses that the semiconductor substrate has a plurality of features, and in col 3, lines 1-67, discloses that the features on the substrate receive a treatment process such as ion implantation, and that the mask pattern (patterning layer, can be a hard mask layer) formed on the substrate include openings that selectively exposes (at least partially exposes) portions of the semiconductor substrate (active regions with recess trenches, and gate stacks overlapping the recess trenches) along with the features and portions of the features and/or features through the openings, wherein etching (directional etching) is performed in the opening (exposed portions) at least in one direction (x direction, first direction, A-A’, etching of sidewalls) such that the bottom portion of the opening is extended wider than the top portion of the openings, and performing to the underlying features on the semiconductor an ion implantation process to form the impurity regions (lines 55-67 of col 3), and in col 3, lines 49-57, Lee discloses that the etching extends in the x-direction revealing the recess trenches (of substantially same dimensions), gate stacks on the substrate, the opening (the openings are plurality of openings) extending to reveal gate stacks in a line shape (opening in top view of figure 3B, with no concave corners) (claims 1-3, and 10-11, 16-19).  Lee, in col 3, lines 10-30, discloses that the extended opening formed (expanded opening) is rectangular with rounded bottom corners (figure 2B, reference 110b) (claim 4).  Lee, in col 4, lines 22-54, and in figure 5A, discloses that the expanded opening includes two or more openings with centerlines extending in the two opposing directions of BB’ (second direction) (opening b1, b2) i.e., not aligned (claims 5, and 20).  Lee in figure 6A, discloses two or more expanded opening that are merged (b2, a, b2) (claims 7-8, 14).  Lee, in figure 6A, also discloses openings that are isolated (separated from each other by 135) (claim 9). Lee, in col 3, lines 1-9, discloses that the features (active region) are extended in the second direction (B-B’) wherein the opening (extended opening) is in the A-A’ direction (first direction) that is perpendicular to the second direction (B-B’) (claim 15).  Lee, in col 3, lines 32-55, discloses that the treatment process through the mask pattern (patterning layer) etches the underlying gate layer (gate cut) to form gate stacks (plurality of features) (claim 11, 13).  Lee, in col 4, lines 55-67, and in figure 6A and 6B, discloses that the etching (treatment process) using the patterning layer as the mask is in both directions and is adjusted (tuned) i.e., directions A-A’ (first region a) and B-B’ (second region b1/b2) and is the same claimed process (claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 7,927,945 (hereinafter referred to as Lee)  in view of U. S. Patent Application Publication No. 2002/0162629 (hereinafter referred to as Jeon).
Lee, in col 3, lines 15-25, discloses etching such that the etching portions are extended in the direction of the etch.
The difference between the claim and Lee is that Lee does not disclose that the etch is a slant plasma etching process (claim 6).
Jeon, in [0052], discloses that the plasma used for etching is slanted.
Therefore, it would be obvious to a skilled artisan to modify Lee by employing Jeon’s etching method because Jeon teaches that using the plasma at a slanted predetermined angle enables the concentration of the plasma etching in a predetermined area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of U.S. Patent No. 10,658,184. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of U. S. Patent No. 10,658,184 teach the same claimed process of forming openings in a patterning layer and performing directional etching to the plural openings in the patterning layer atop the surface of the substrate so as to expand the openings, wherein the directional etching is performed on the sidewall/side surface of the patterning layer i.e., in the claimed direction on the surface of the patterning layer so as to expand the already formed openings in the patterning layer, and in light of the specification, disclose the formation of openings ( in a top view) that are rectangular with rounded corners and/or form openings without concave corners, and in light of the specification, teach substrate with features such as gate devices, logic circuits, resistors etc., and that they are exposed (partially or fully) through the openings in the patterning layer and subject to ion implantation and/or etching, and in light of the specification, disclose the claimed slanted plasma etching for the directional etching, and in light of the disclosure, disclose the claimed expanded openings that extend in both directions (perpendicular to each other, not collinear) and thereby fully encompasses claims 1-11, 13-20 of the instant application.
Claims 1-11, 13-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,049,918. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of U. S. Patent No. 10,049,918, teach the claimed process of directional patterning, the process including forming a patterned hard mask (patterning layer with plural openings) on the substrate, and performing directional etching to the patterned side surfaces (sidewalls) of the hardmask (directional etching applied on the plural openings in the patterning layer positioned on the surface of the substrate) i.e., in the claimed direction on the surface of the patterning layer to expand the already formed openings in the patterning layer, and in light of the specification, teach forming openings ( in a top view) that are rectangular with rounded corners and/or form openings without concave corners, and in light of the specification, teach substrate with features such as gates, interconnects, doped regions, IC features etc., and that they are exposed (partially or fully) through the expanded openings of the patterned hard mask and are further subjected to ion implantation and/or etching, and in light of the specification, teach the claimed slanted plasma etching (direction etching performed obliquely, plasma etching at an angle to the surface of the sidewalls of the patterned hard mask) for the directional patterning/etching process, and in light of the specification, teach the expanded openings that extend in both directions (perpendicular to each other, not collinear) and thereby fully encompasses claims 1-11, 13-20 of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 27, 2022.